12-827
        Travers v. Commissioner of Social Security


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
     NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Thurgood Marshall United
 3      States Courthouse, 40 Foley Square, in the City of New York,
 4      on the 26th day of March, two thousand thirteen.
 5
 6      PRESENT:
 7               DENNIS JACOBS,
 8                    Chief Judge,
 9               JOSÉ A. CABRANES,
10               CHESTER J. STRAUB,
11                    Circuit Judges.
12      _____________________________________
13
14      Lori S. Travers,
15
16                        Plaintiff-Appellant,
17
18                  v.                                        12-827
19
20      Commissioner of Social Security,
21
22                    Defendant-Appellee.
23      _____________________________________
24
25      FOR PLAINTIFF-APPELLANT:                     Lori S. Travers, pro se,
26                                                   New York, New York.
27
 1   FOR DEFENDANT-APPELLEE:          Susan C. Branagan, Sarah S.
 2                                    Normand, Assistant United
 3                                    States Attorneys, for Preet
 4                                    Bharara, United States
 5                                    Attorney for the Southern
 6                                    District of New York, New
 7                                    York, New York.
 8
 9        Appeal from the order of the United States District
10   Court for the Southern District of New York (Gardephe, J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
13   AND DECREED that the order of the district court is
14   AFFIRMED.
15
16        Lori S. Travers appeals the district court’s order
17   denying her preliminary injunctive relief in her action
18   seeking review of the denial of disability benefits. We
19   assume the parties’ familiarity with the underlying facts,
20   the procedural history of the case, and the issues on
21   appeal.
22
23        As an initial matter, we lack jurisdiction to review
24   the magistrate judge’s November 2011 report and
25   recommendation (recommending that the district court grant
26   the Commissioner judgment on the pleadings) because the
27   district court has yet to pass on that report and
28   recommendation and enter a final order. LoSacco v. City of
29   Middletown, 71 F.3d 88, 91-92 (2d Cir. 1995).
30
31        We review the denial of a motion for a preliminary
32   injunction for abuse of discretion. Malletier v. Burlington
33   Coat Factory Warehouse Corp., 426 F.3d 532, 537 (2d Cir.
34   2005). The district court did not abuse its discretion in
35   denying injunctive relief based upon its conclusion that
36   Travers had not demonstrated a likelihood of success on the
37   merits.
38
39        Finding no merit in Travers’s remaining arguments, we
40   AFFIRM the order of the district court.
41
42                              FOR THE COURT:
43                              Catherine O’Hagan Wolfe, Clerk




                                  2